DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maisch (US 20120328456).
Claim 1, Maisch discloses a pump (800; FIG 1-4), comprising a material inlet (810) and a material outlet (820), wherein the pump is arranged to operably pressure liquid material received through the material inlet to push the liquid material to the material outlet; 
a damper device (860), arranged to operably buffer liquid material flowing through the damper device; 
a flowmeter (95; Paragraph [0069]), coupled with the damper device, arranged to operably measure a flow of the liquid material outputted from the damper device; and 
a material output tube (510); 
wherein the damper device (FIG 4) comprises: 
a damper base (860), comprising a material entrance hole (871), 
a material exit hole (872), and a material buffer chamber (860) located between the material entrance hole and the material exit hole, wherein the material entrance hole is arranged to operably transmit received liquid material to the material buffer chamber, the material buffer chamber is arranged to temporarily store the liquid material flowing into the material buffer chamber, and the material exit hole is arranged to operably transmit the liquid material passed through the material buffer chamber toward the flowmeter; 
a diaphragm (861), covered on the material buffer chamber; and 
a fastening element (865), positioned on the diaphragm and having a hollow portion (862, 861’); 
wherein when a volume of the liquid material within the material buffer chamber exceeds a predetermined amount, the diaphragm deforms to protrude outward, so that a part of the diaphragm enters the hollow portion of the fastening element (FIG 1-4; Paragraph [0057] – [0087]).

Claim 9, Maisch discloses a damper device (860), arranged to operably buffer liquid material flowing through the damper device; 
a flowmeter (95; Paragraph [0069]), coupled with the damper device, arranged to operably measure a flow of the liquid material outputted from the damper device; and 
wherein the damper device (FIG 4) comprises: 
a damper base (860), comprising a material entrance hole (871), 
a material exit hole (872), and a material buffer chamber (860) located between the material entrance hole and the material exit hole, wherein the material entrance hole is arranged to operably transmit received liquid material to the material buffer chamber, the material buffer chamber is arranged to temporarily store the liquid material flowing into the material buffer chamber, and the material exit hole is arranged to operably transmit the liquid material passed through the material buffer chamber toward the flowmeter; 
a diaphragm (861), covered on the material buffer chamber; and 
a fastening element (865), positioned on the diaphragm and having a hollow portion (862, 861’); 
wherein when a volume of the liquid material within the material buffer chamber exceeds a predetermined amount, the diaphragm deforms to protrude outward, so that a part of the diaphragm enters the hollow portion of the fastening element (FIG 1-4; Paragraph [0057] – [0087]).

Claim 14, Maisch discloses a damper base (860), comprising a material entrance hole (871), 
a material exit hole (872), and a material buffer chamber (860) located between the material entrance hole and the material exit hole, wherein the material entrance hole is arranged to operably transmit received liquid material to the material buffer chamber, the material buffer chamber is arranged to temporarily store the liquid material flowing into the material buffer chamber, and the material exit hole is arranged to operably transmit the liquid material passed through the material buffer chamber toward the flowmeter; 
a diaphragm (861), covered on the material buffer chamber; and 
a fastening element (865), positioned on the diaphragm and having a hollow portion (862, 861’); 
wherein when a volume of the liquid material within the material buffer chamber exceeds a predetermined amount, the diaphragm deforms to protrude outward, so that a part of the diaphragm enters the hollow portion of the fastening element (FIG 1-4; Paragraph [0057] – [0087]).

Allowable Subject Matter
Claims 2-8, 10-13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754